Campbell, J:
Suit was brought before a justice of the peace, upon a note in favor of William B. Beeson, deceased, and on the defense it was sought to introduce evidence of payment by one of the defendants. Several questions were put and all ruled out. One of them related to payment made since suit brought or at the commencement of suit, and one was directed to a payment made to agents of the deceased. All the questions were ruled out as relating to matters equally within the knowledge of witness and decedent.
*215These questions, in order to fall within that objection, should be distinctly aimed at such matters as were objectionable. No question on the record appears affirmatively to have been of such a character. Some of them might possibly have related to such transactions, and might, upon an objection, have been required to be limited so as to avoid the difficulty. Several questions could not possibly have been within the prohibition of the statute.
The court below should not have affirmed the judgment.
The judgment of the circuit court, affirming the justice’s judgment, must be reversed, and the judgment of the justice reversed, with costs of all the courts.
The other Justices concurred.